Title: To George Washington from John Jay, 14 April 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 14th April 1779

This morning I had the Pleasure of receiving & communicating to Congress, your Excellency’s favor of the 12th Inst., The enclosed Act, on the Subjects of it, will inform your Excellency, that Congress cannot agree to the Request of Major Harnage & Captain Hawker, but do not object to their remaining where they are—And that the Proceedings of the Court Martial in the case of the Officers at Springfield, (herewith enclosed) are returned, that such Orders thereon may be taken, as your Excellency may judge proper. I have the Honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient & very Humble Servant
John Jay Presidt
